Citation Nr: 1826445	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  13-24 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement for service connection for tinnitus.

2.  Entitlement for service connection for a respiratory disability, to include asthma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel





INTRODUCTION

The Veteran had active naval service from February 1971 to December 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue of entitlement for service connection for a respiratory disability, to include asthma is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is the result of acoustic trauma sustained in active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has reported that he has tinnitus that began while he was in active service serving in support of combat operations in the Republic of Vietnam.  

A review of the service records shows that the Veteran served aboard the U.S.S. Grapple, which has been identified as having numerous salvage missions in the inland waterways of the Republic of Vietnam while the Veteran was aboard. Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service.  

The Board notes that the Veteran's service treatment records (STRs) have not been located, and as such, are unavailable for review.  However, the Veteran has reported that he first experienced tinnitus while in active service and that his symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

In December 2011, the Veteran was afforded a VA audiology evaluation.  At that time, the VA examiner diagnosed tinnitus, but opined that it was unrelated to in-service noise exposure as the Veteran has reported the onset of his tinnitus having been in 1991.  

The Board finds that the December 2011 opinion is not adequate.  In this regard, the findings are inconsistent with the other medical evidence of record.  Therefore, the opinion is not sufficient to form the basis of a denial of entitlement to service connection.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify symptoms of tinnitus, and as noted above, his statements have been found credible.

In sum, the Veteran sustained acoustic trauma while in active service.  The Veteran has competently and credibly reported that his symptoms of tinnitus started in service and have continued since that time.  The Veteran has a current diagnosis of tinnitus and the negative opinion of record is not adequate evidence against the claim.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement for service connection for tinnitus is granted.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

The Veteran has asserted that he has a respiratory disability, to include asthma that is the result of his active service.  Specifically, the Veteran has asserted that he was exposed to asbestos while serving aboard the U.S.S. Grapple.  Also, the Veteran has reported exposure to herbicides while serving in the inland waterways of the Republic of Vietnam.  

Post-treatment records suggest that the Veteran may have asthma, or a pulmonary or respiratory condition.  VA treatment notes from February 2010 and May 2013 reflect that the Veteran reported asthma or wheezing at nighttime, under cold conditions, and the prescription of an inhaler as treatment.  

In light of the Veteran's in-service exposure to asbestos and herbicides, and the post-service evidence of record indicating a respiratory disability; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present respiratory disability, to include asthma.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA or private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present respiratory disability, to include asthma.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that any currently present respiratory disability, to include asthma, is etiologically related to the Veteran's active service, to include exposure to asbestos and herbicides sustained therein.  

In forming the opinion, the examiner must note that the fact that a diagnosed respiratory disability is not presumed to be a result of exposure to herbicides is an insufficient basis for a finding that such disability is not related to herbicide exposure.  

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination and all medical opinions provided comport with this remand, and undertake any other development determined to be warranted. 

4.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


